Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the rayon parasols covered by said appeals are of the same character as the merchandise involved in Reap. Dec. 5006; that the appraised values of such merchandise, less any additions made by the importer by reason of the so-called Japanese consumption tax, represent the export values, and that there were no higher foreign values therefor at or about the dates of exportation.
Upon the agreed facts and the cited authority, I find and hold the proper dutiable export value of the rayon parasols covered by said appeals to be the values found by the appraiser, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.